Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


In re The State of Texas                                   Original Mandamus Proceeding

No. 06-15-00018-CR                                   Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Burgess
                                                     participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED FEBRUARY 11, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk